ON Application eor Rehearing.
Plaintiff wishes this case reopened on the item which recognizes the claim of defendant to one-hall' of the sum of $18,021 78 to the credit of the Becnel plantation, in the hands of Bayly & Pond at the date of their failure.
*505In support of their position, they establish an. account of the net receipts and of the cost of the crops made on the plantation from the year 1871 to 1876, both inclusive, which shows a loss as final results.
This may be true, but the accounts of Bayly & Pond began only in January, 1872, and those accounts running from year to year, do show an undisputed credit in favor of the planting partnership in the sum above stated.
Those accounts show that all the advances, both of money and of supplies, were made by, Bayly & Pond, and all the crops were sold by them. The crops of several of these years resulted in loss, but the crop of 1874 was very productive and realized great profits, which turned the scales in favor of the planting partnership.
Nothing in the record shows that Robt. H. Bayly, who died in February, 1872, advanced a single dollar of the funds used in the cultivation of the plantation from January, 1872. It is, therefore, difficult to conceive by what process his succession could become the sole creditor of the fruits of the crops raised on borrowed money.
But the contention of plaintiff’s counsel is that, Robt. II. Bayly made all the advances for the crop of the year 1871, which resulted in a clear loss of $12,162 17, by which operation Bayly became the creditor of Becnel in the sum of $6081 08, which is not accounted for.
In this lies the glaring fallacy of plaintiff’s position.
By turning to the judgment of the lower court, as affirmed by us, we find in the column of Baylv’s credit on the account as established by the district judge, the following item:
“ January 19, 1872; one-half net loss operating plantation, 1871, $6081 08. Which is the date at which the accounts of Bayly & Pond begin.”
Under plaintiff’s theory that sum would figure twice as a credit in favor of Bayly.
We find no error in our judgment, and it must, therefore, remain undisturbed.
Rehearing refused.
MANNING, J.
I do not think that Mr. Becnel has any interest in the item of $18,021 78, but that R. H. Bayly is alone entitled to the whole of it. Judgment was rendered against G-. M. Bayly for that sum in *506favour of R. II. Bayly’s succession, and it was not pretended then by any one that any other than R. H. Bayly had any interest or share thereof. Sue. Bayly, 30 Ann. 75. This was the impression made upon me by my examination of the record on the first hearing, and it was expressed in the opinion then read, and renewed examination has confirmed me in the belief that it is correct. Becnel is allowed one-half of this sum or $9,0.10.89, and being improperly allowed, the judgment against him should be increased by that sum.